COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

               NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:        Yigal Bosch v. Toni Scott

Appellate case number:      01-14-00983-CV

Trial court case number:    2014-00673

Trial court:                113th Judicial District Court of Harris County

       The Court has directed me to notify you, as pro se appellant, that after a
preliminary review of the record and notice of appeal, this Court may dismiss this appeal
for want of jurisdiction. See TEX. R. APP. P. 42.3(a). Appellant is attempting to appeal
from an interlocutory order. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex.
2001). However, we do not have jurisdiction to hear an interlocutory appeal unless it is
authorized by statute. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West Supp.
2014); Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998).

        Accordingly, unless appellant files a written response to this notice, providing a
detailed explanation, citing relevant portions of the record, statutes, rules, and case law to
show that this Court has jurisdiction over this interlocutory appeal, this appeal may be
dismissed for want of jurisdiction without further notice. See TEX. R. APP. P. 42.3(a).
Appellant’s response, if any, is due in this Court within 14 days from the date of this
notice.



Clerk’s signature:
                     Clerk of the Court

Date: March 19, 2015